Cooper, Judge.
Appellant was convicted by a jury of selling cocaine in violation of OCGA § 16-13-30 (b), and because it was his second conviction under OCGA § 16-13-30 (b), he was sentenced to life imprisonment pursuant to OCGA § 16-13-30 (d). Appellant’s sole enumeration of error is that the mandatory life sentencing provisions of OCGA § 16-13-30 (d) are unconstitutional in that they violate the Eighth and Fourteenth amendments. Despite appellant’s attempt to distinguish his case, we find that his case is controlled by Grant v. State, 258 Ga. 299 (2) (368 SE2d 737) (1988), in which the Supreme Court of Georgia held that OCGA § 16-13-30 (d) did not constitute cruel and unusual punishment under the Eighth and Fourteenth amendments.

Judgment affirmed.


Birdsong, P. J., and Pope, J., concur.

Dupont K. Cheney, District Attorney, Charles D. Howard, Assistant District Attorney, for appellee.